Citation Nr: 1749682	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-25 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus with hypertension. 

4.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 



REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1966 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In August 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  In an April 2017 letter, the Board informed the Veteran of the fact that the VLJ was unavailable to decide his case and advised him of his options for another Board hearing.  However, the Veteran responded that he did not want to appear for another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Bilateral Hearing Loss and Tinnitus 

The Veteran has claimed that his hearing loss was caused by in-service noise exposure.  His DD-214 listed his military occupational specialty as a fuel system mechanic.  An April 1969 service treatment record indicated that he worked on the flight line and fixed jet engines.  He reported the use of hearing protection.   

At the August 2015 hearing, the Veteran testified that he was exposed to constant noise as a jet aircraft fuel systems mechanic.  He described the ear plugs he used during service as "cheesy at best." 

The Veteran was provided a VA examination in February 2014 in connection with his claims.  The VA examiner noted the results of three audiological examinations in the service treatment records and concluded that the Veteran's currently diagnosed hearing loss was not caused by his military service based on the lack of evidence of a change in hearing during service.  It was noted that the Veteran's hearing was normal when he entered service and when he separated from service.  The VA examiner found that the separation examination did not show any significant changes from the entrance examination.  Similarly, the examiner noted the Veteran's report that his tinnitus began 10 per 15 years earlier and opined that the disorder was less likely as not caused by or a result of military noise exposure.  Thus, it appears that the examiner based her opinion on the lack of medical evidence of hearing loss or tinnitus in service. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It would have been helpful had a VA examiner brought her expertise to bare in this case regarding medically known or theoretical causes of hearing loss tinnitus and described how hearing loss and tinnitus that result from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure or acoustic trauma in service as opposed to some other cause.  Therefore, the Board finds that a clarifying medical opinion is needed to determine the nature and etiology of the Veteran's hearing loss and tinnitus.

Moreover, with respect to the tinnitus claim, the February 2014 VA examiner opined that it was at least as likely as not a symptom associated with hearing loss.  Therefore the claim for service connection for tinnitus is inextricably intertwined with the claim for service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).


Glaucoma

The Veteran asserted that his currently diagnosed glaucoma is secondary to his diabetes mellitus.  He is service-connected for diabetes mellitus with hypertension.  

The Veteran's service treatment records indicate that he was treated in February 1967 because JP-4 was in his eyes for about 45 minutes.  A November 1969 service treatment record showed that the Veteran requested safety glasses because he worked in a hazardous eye area.  

A January 2008 VA treatment record includes a letter from the Veteran's private ophthalmologist, C.A., M.D. (initials used to protect privacy).  Dr. A. stated that he treated the Veteran for chronic open angle glaucoma and that his pressure for the last two visits was poorly controlled.  His medication was changed.   

The Veteran was provided a VA examination in February 2014 during which it was there was a diagnosis of glaucoma suspect in 1994.  The Veteran reported that his diabetes mellitus was diagnosed three years before the February 2014 VA examination.  The Veteran denied having previous eye trauma and a family history of glaucoma.  He indicated that he visited Dr. A. every four months for follow-up on his glaucoma.  Following an examination of the Veteran, the examiner opined that his glaucoma was not caused or aggravated by his diabetes mellitus.  The examiner concluded that his glaucoma was treated many years prior to his diabetes mellitus diagnosis.  The examiner also noted that the Veteran's visual fields were stable since his diabetes mellitus diagnosis.  

The Veteran's diabetes mellitus and hypertension were examined by another VA examiner in February 2014 at which time he reported that his hypertension was diagnosed around the same time as his glaucoma.  

At the August 2015 hearing, the Veteran testified that Dr. A. treated him for his glaucoma for 11 years.  

The Board finds that the February 2014 VA medical opinion inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312.  Initially, the Board notes that the Veteran is service-connected for diabetes mellitus with hypertension.  However, the February 2014 VA examiner only considered diabetes mellitus and did not discuss whether his glaucoma was caused or aggravated his service-connected hypertension.  Furthermore, although the Veteran did not contend direct service connection, the service treatment records do show that he worked in an eye hazardous area and that he had JP-4 in his eyes during service.  Accordingly, an additional medical opinion is needed.

In addition, the Veteran testified that Dr. A. treated his glaucoma for 11 years.  The Veteran's private treatment records from Dr. A. have not been associated with the electronic claims file.  Accordingly, on remand, the AOJ should attempt to obtain any outstanding private treatment records.   


Skin Disorder 

The Veteran has asserted that he has a skin disorder that is related to herbicide exposure in service.

An August 1968 service treatment record noted a small firm lump on the Veteran's wrist, and a September 1968 service treatment record showed that he was treated for pimple-like lesions on his penis.  In April 1969, the Veteran was concerned about a dry pimple on his penis and a rash on his left lower leg.  In July 1969, he presented with a lump on his chest for five or six days.  He also had a small and tender nodule under his right nipple.  

An April 2004 dermatology note documented the Veteran's report of a rash on his face and foot.  The assessment was rosacea and seborrheic dermatitis.  In February 2005, the Veteran presented with seborrheic dermatitis on the scalp and forehead, and an April 2006 VA treatment record documented scattered pustules on the bilateral cheeks.  

A December 2007 VA treatment record documented the Veteran's complaints of an itchy mole on his right shoulder.  He also reported isolated spots on the upper anterior thighs.  A physical examination revealed a flesh colored circular lesion, approximately five millimeters in diameter.  He had three or four reddish superficial skin lesions on his thighs.  The assessment was tan nevus on his shoulder and eczematous lesions on his thighs.  

A July 2008 VA treatment record showed that the Veteran presented with a crusted, raised, ill-defined area on the areola of the right breast.  

To date, the Veteran has not been provided a VA examination with respect to his claim for a skin disorder.  In light of the service treatment records showing treatment for symptoms, his service in the Republic of Vietnam, and the post-service medical records showing symptoms, the Board finds that a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers
who have provided treatment for hearing loss, tinnitus, glaucoma, and a skin disorder.  A specific request for treatment records from Dr. A. (identified in January 2008 VA treatment record and February 2014 VA examination report).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the February 2014 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that he is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology and noise exposure. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran currently has bilateral hearing loss and tinnitus that are causally or etiologically related to his military service, including noise exposure.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's glaucoma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has glaucoma that manifested in service or is otherwise causally or etiologically related to it, to include any symptomatology or injury therein.  

In so doing, the examiner should consider (1) the February 1967 service treatment record showing that the Veteran had JP-4 in his eyes; and (2) the November 1969 service treatment records showing that the Veteran requested safety glasses because he worked in an eye hazardous area.

The examiner should also opine as to whether it is at least as likely as not the Veteran has glaucoma that is either caused by or aggravated by his service-connected diabetes mellitus and hypertension

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history," copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a skin disorder that manifested in service or is otherwise causally or etiologically related to it, to include any symptomatology or herbicide exposure therein (notwithstanding the fact that such an association may not be presumed under the law).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history," copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W.  ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




